DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	Applicant’s Remarks, filed May 25th, 2021, has been fully considered and entered. Accordingly, Claims 1-18 are pending in this application. Claims 1-2, 5-8, 11-14, and 16-18 were amended. Claims 1, 7, and 13 are independent claims.

	In light of Applicant’s Amendment, the 35 USC 112 Rejection of Claim 1 has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 are being rejected under 35 U.S.C. 103 as being unpatentable over Dodds (US 2003/0135096 A1) in view of Settimi et al. (US 2007/0294113 A1). 
Regarding claim 1, Dodds teaches a computing system comprising: 
a first database containing genetic attributes, behavioral attributes, and condition attributes for a population of individuals (see Dodds, Paragraphs [0007], [0022], “The physical descriptive and health assessment profiles include characteristics such as the physiological, pathological, endocrinological, hematological, epidemiological, behavioral, and immunological data from parameters such as phenotype, breed, lifespan, health history, and presence of infectious diseases and metabolic disorders. All of this is part of the phenotypic information… The phenotype database storage, use, and access is fashioned, formed and structured for use by clinical laboratories and veterinarians.”);
a second database containing sets of the genetic attributes respectively associated with health-related conditions (see Dodds, Paragraphs [0012], [0022], “The genotypic information relates to genetic mapping, genetic background, and genetic screening databases. This includes data obtained from the pedigree, family history, heritable physical characteristics, genetic screening tests, DNA testing, genomic mapping, and related laboratory assessment of the gene product for known or suspected congenital and heritable traits… The genotype information is fashioned and structured generally for clinical research and breeder/owner uses as opposed to clinical medical uses.”);
a memory storing program instructions; and a processor configured to execute the program instructions to carry out operations including (see Dodds, Figure 3):
obtaining, from the first database, the genetic attributes and the behavioral attributes for a subgroup of individuals from the population of individuals, wherein the condition attributes indicate that the subgroup of individuals have in common a condition from the health-related conditions (see Dodds, Paragraphs [0007], [0050], [0099], “The physical health or phenotype database 200 is subject or group specific. In other words, the data obtained in that database is specific to a particular animal or animal group (breed, family, species, etc.) which has been the subject of a laboratory or research biological examination such that fluid or tissue samples have been subject to analysis in one or more laboratory or research environments.”);
obtaining, from the second database, a set of the genetic attributes associated with the condition (see Dodds, Figure 2, Paragraph [0100], “The genotype specific or genetic disorder or disease data is retained in the database 201 within the CDPR database 202. This data is either subject specific, family specific, breed specific, species specific, disorder specific, or disease specific, and is group or subject specific. The user can access the genotype database 201 and obtain a read-out 213 which can then be transmitted along line 214 to an output 212 in the same manner that the physical health assessment is obtained as an output.”),
wherein a first correlation, calculated between (i) the set of the genetic attributes associated with the condition and (ii) the condition, has a first correlation value (see Dodds, Paragraph [0118], “The CDPR 202 can perform an analysis and correlation between the health profile database 200 and the genetic database 201.”);

However, Dodds does not explicitly teach:
creating a set of genetic seed attributes based on a subset of the set of genetic attributes associated with the condition;

Settimi teaches:
creating a set of genetic seed attributes based on a subset of the set of genetic attributes associated with the condition (see Settimi, Paragraphs [0059]-[0062], “Next, at step 450, one or more subsets of patients is created. The subsets can be created to divide up the entire population of codified clinical or medical data into one or more groups (that is, subsets) of patients with one or more phenotypic expressions of a trait, medical conditions, diseases, medical problems or environmental conditions in common.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Dodds (teaching animal genetic and health profile database management) in view of Settimi (teaching method for evaluating correlations between structured and normalized information on genetic variations between humans and their personal clinical patient data from electronic medical patient records) and arrived at a system that creates seed attributes. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of improving methods to evaluate correlations (see Settimi, Paragraph [0009]). In addition, both the references (Dodds and Settimi) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as genetics. The close relation between both of the references highly suggests an expectation of success.

	The combination of Dodds, and Settimi further teaches:
learning, based on evaluating attribute sub-combinations of the genetic or behavioral attributes for the subgroup of individuals, a particular attribute sub-combination of the genetic or behavioral attributes for the subgroup of individuals, wherein the particular attribute sub-combination has a second correlation value with the condition that is higher than the first correlation value (see Settimi, Paragraphs [0072]-[0074], “the correlation(s) are determined or calculated between genetic data included in the subset of EMR(s) and one or more of the clinical conditions in the list generated at step 450.”);
and generating a combined set of attributes including the set of genetic seed attributes and the particular attribute sub-combination (see Dodds, Paragraph [0130], “These databases are interrelated in an analytical manner and in accordance with different algorithms of permutations and probabilities to facilitate useful output information based on the combination of data in the genotypic and the phenotypic databases, and the selected databases.”).

Regarding claim 2, Dodds in view of Settimi teaches all the limitations of claim 1. Dodds further teaches:
wherein the particular attribute sub-combination contains a behavioral attribute (see Dodds, Paragraph [0007], “The physical descriptive and health assessment profiles include characteristics such as the physiological, pathological, endocrinological, hematological, epidemiological, behavioral, and immunological data from parameters such as phenotype, breed, lifespan, health history, and presence of infectious diseases and metabolic disorders.”).

Regarding claim 3, Dodds in view of Settimi teaches all the limitations of claim 2. Dodds further teaches:
transmitting a representation of the combined set of attributes to indicate that the behavioral attribute is associated with the condition (see Dodds, Paragraph [0130], “These databases are interrelated in an analytical manner and in accordance with different algorithms of permutations and probabilities to facilitate useful output information based on the combination of data in the genotypic and the phenotypic databases, and the selected databases.”).

Regarding claim 4, Dodds in view of Settimi teaches all the limitations of claim 2. Dodds further teaches:
wherein removal of the behavioral attribute from the combined set of attributes results in a lower risk of the condition than with the behavioral attribute present in the combined set of attributes (see Dodds, Paragraph [0069], “GDV: Factors that increase the risk of GDV in purebred dogs are male gender, being underweight, eating only one meal per day, eating rapidly, and a fearful temperament. Factors that decrease the risk of GDV include a happy temperament and inclusion of table foods in the diet. The lifetime risk of developing GDV in large and giant breed dogs is 20% and 23%, respectively, whereas the lifetime risk of dying of GDV for these breeds is 6%.”).

Regarding claim 5, Dodds in view of Settimi teaches all the limitations of claim 1. Dodds further teaches:
wherein the particular attribute sub-combination contains a genetic attribute (see Dodds, Paragraph [0012], “The genotypic information relates to genetic mapping, genetic background, and genetic screening databases. This includes data obtained from the pedigree, family history, heritable physical characteristics, genetic screening tests, DNA testing, genomic mapping, and related laboratory assessment of the gene product for known or suspected congenital and heritable traits.”).

Regarding claim 6, Dodds in view of Settimi teaches all the limitations of claim 1. Dodds further teaches:
transmitting a representation of the combined set of attributes to indicate that the particular attribute sub-combination is associated with the condition (see Dodds, Paragraph [0130], “These databases are interrelated in an analytical manner and in accordance with different algorithms of permutations and probabilities to facilitate useful output information based on the combination of data in the genotypic and the phenotypic databases, and the selected databases.”).

Regarding claim 7, Dodds teaches a computer-implemented method comprising:
obtaining, by a computing device and from a first database containing genetic attributes, behavioral attributes, and condition attributes for a population of individuals, the genetic attributes and the behavioral attributes for a subgroup of individuals from the population of individuals, wherein the condition attributes indicate that the subgroup of individuals from the population of individuals have in common a condition from a set of health-related conditions (see Dodds, Paragraphs [0007], [0050], [0099], “The physical health or phenotype database 200 is subject or group specific. In other words, the data obtained in that database is specific to a particular animal or animal group (breed, family, species, etc.) which has been the subject of a laboratory or research biological examination such that fluid or tissue samples have been subject to analysis in one or more laboratory or research environments.”);
obtaining, by the computing device and from a second database containing sets of the genetic attributes respectively associated with the health-related conditions, a set of the genetic attributes associated with the condition (see Dodds, Figure 2, Paragraph [0100], “The genotype specific or genetic disorder or disease data is retained in the database 201 within the CDPR database 202. This data is either subject specific, family specific, breed specific, species specific, disorder specific, or disease specific, and is group or subject specific. The user can access the genotype database 201 and obtain a read-out 213 which can then be transmitted along line 214 to an output 212 in the same manner that the physical health assessment is obtained as an output.”),
wherein a first correlation, calculated between (i) the set of the genetic attributes associated with the condition and (ii) the condition, has a first correlation value (see Dodds, Paragraph [0118], “The CDPR 202 can perform an analysis and correlation between the health profile database 200 and the genetic database 201.”);

However, Dodds does not explicitly teach:
creating, by the computing device, a set of genetic seed attributes based on a subset of the set of genetic attributes associated with the condition;

Settimi teaches:
creating, by the computing device, a set of genetic seed attributes based on a subset of the set of genetic attributes associated with the condition (see Settimi, Paragraphs [0059]-[0062], “Next, at step 450, one or more subsets of patients is created. The subsets can be created to divide up the entire population of codified clinical or medical data into one or more groups (that is, subsets) of patients with one or more phenotypic expressions of a trait, medical conditions, diseases, medical problems or environmental conditions in common.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Dodds (teaching animal genetic and health profile database management) in view of Settimi (teaching method for evaluating correlations between structured and normalized information on genetic variations between humans and their personal clinical patient data from electronic medical patient records) and arrived at a method that creates seed attributes. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of improving methods to evaluate correlations (see Settimi, Paragraph [0009]). In addition, both the references (Dodds and Settimi) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as genetics. The close relation between both of the references highly suggests an expectation of success.

	The combination of Dodds, and Settimi further teaches:
learning, by the computing device and based on evaluating attribute sub-combinations of the genetic or behavioral attributes for the subgroup of individuals, a particular attribute sub-combination of the genetic or behavioral attributes for the subgroup of individuals, wherein the particular attribute sub-combination has a second correlation value with the condition that is higher than the first correlation value (see Settimi, Paragraphs [0072]-[0074], “the correlation(s) are determined or calculated between genetic data included in the subset of EMR(s) and one or more of the clinical conditions in the list generated at step 450.”);
generating, by the computing device, a combined set of attributes including the set of genetic seed attributes and the particular attribute sub-combination (see Dodds, Paragraph [0130], “These databases are interrelated in an analytical manner and in accordance with different algorithms of permutations and probabilities to facilitate useful output information based on the combination of data in the genotypic and the phenotypic databases, and the selected databases.”).


wherein the particular attribute sub-combination contains a behavioral attribute (see Dodds, Paragraph [0007], “The physical descriptive and health assessment profiles include characteristics such as the physiological, pathological, endocrinological, hematological, epidemiological, behavioral, and immunological data from parameters such as phenotype, breed, lifespan, health history, and presence of infectious diseases and metabolic disorders.”).

Regarding claim 9, Dodds in view of Settimi teaches all the limitations of claim 8. Dodds further teaches:
transmitting a representation of the combined set of attributes to indicate that the behavioral attribute is associated with the condition (see Dodds, Paragraph [0130], “These databases are interrelated in an analytical manner and in accordance with different algorithms of permutations and probabilities to facilitate useful output information based on the combination of data in the genotypic and the phenotypic databases, and the selected databases.”).

Regarding claim 10, Dodds in view of Settimi teaches all the limitations of claim 8. Dodds further teaches:
wherein removal of the behavioral attribute from the combined set of attributes results in a lower risk of the condition than with the behavioral attribute present in the combined set of attributes (see Dodds, Paragraph [0069], “GDV: Factors that increase the risk of GDV in purebred dogs are male gender, being underweight, eating only one meal per day, eating rapidly, and a fearful temperament. Factors that decrease the risk of GDV include a happy temperament and inclusion of table foods in the diet. The lifetime risk of developing GDV in large and giant breed dogs is 20% and 23%, respectively, whereas the lifetime risk of dying of GDV for these breeds is 6%.”).


wherein the particular attribute sub-combination contains a genetic attribute (see Dodds, Paragraph [0012], “The genotypic information relates to genetic mapping, genetic background, and genetic screening databases. This includes data obtained from the pedigree, family history, heritable physical characteristics, genetic screening tests, DNA testing, genomic mapping, and related laboratory assessment of the gene product for known or suspected congenital and heritable traits.”).

Regarding claim 12, Dodds in view of Settimi teaches all the limitations of claim 7. Dodds further teaches:
transmitting a representation of the combined set of attributes to indicate that the particular attribute sub-combination is associated with the condition (see Dodds, Paragraph [0130], “These databases are interrelated in an analytical manner and in accordance with different algorithms of permutations and probabilities to facilitate useful output information based on the combination of data in the genotypic and the phenotypic databases, and the selected databases.”).

Regarding claim 13, Dodds teaches a computer-implemented method comprising:
obtaining, by a computing device and from a first database containing genetic attributes, behavioral attributes, and condition attributes for a population of individuals, the genetic attributes and the behavioral attributes for a subgroup of individuals from the population of individuals, wherein the condition attributes indicate that the subgroup of individuals from the population of individuals have in common a condition from a set of health-related conditions (see Dodds, Paragraphs [0007], [0050], [0099], “The physical health or phenotype database 200 is subject or group specific. In other words, the data obtained in that database is specific to a particular animal or animal group (breed, family, species, etc.) which has been the subject of a laboratory or research biological examination such that fluid or tissue samples have been subject to analysis in one or more laboratory or research environments.”);
obtaining, by the computing device and from a second database containing sets of the genetic attributes respectively associated with the health-related conditions, a set of the genetic attributes associated with the condition (see Dodds, Figure 2, Paragraph [0100], “The genotype specific or genetic disorder or disease data is retained in the database 201 within the CDPR database 202. This data is either subject specific, family specific, breed specific, species specific, disorder specific, or disease specific, and is group or subject specific. The user can access the genotype database 201 and obtain a read-out 213 which can then be transmitted along line 214 to an output 212 in the same manner that the physical health assessment is obtained as an output.”),
wherein a first correlation, calculated between (i) the set of the genetic attributes associated with the condition and (ii) the condition, has a first correlation value (see Dodds, Paragraph [0118], “The CDPR 202 can perform an analysis and correlation between the health profile database 200 and the genetic database 201.”);

However, Dodds does not explicitly teach:
creating a set of genetic seed attributes based on a subset of the set of genetic attributes associated with the condition;

Settimi teaches:
creating a set of genetic seed attributes based on a subset of the set of genetic attributes associated with the condition (see Settimi, Paragraphs [0059]-[0062], “Next, at step 450, one or more subsets of patients is created. The subsets can be created to divide up the entire population of codified clinical or medical data into one or more groups (that is, subsets) of patients with one or more phenotypic expressions of a trait, medical conditions, diseases, medical problems or environmental conditions in common.”);

see Settimi, Paragraph [0009]). In addition, both the references (Dodds and Settimi) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as genetics. The close relation between both of the references highly suggests an expectation of success.

	The combination of Dodds, and Settimi further teaches:
learning, by the computing device and based on evaluating attribute sub-combinations of the genetic or behavioral attributes for the subgroup of individuals, a particular attribute sub-combination of the genetic or behavioral attributes for the subgroup of individuals, wherein the particular attribute sub-combination has a second correlation value with the condition that is higher than the first correlation value (see Settimi, Paragraphs [0072]-[0074], “the correlation(s) are determined or calculated between genetic data included in the subset of EMR(s) and one or more of the clinical conditions in the list generated at step 450.”);
generating, by the computing device, a combined set of attributes including the set of genetic seed attributes and the particular attribute sub-combination (see Dodds, Paragraph [0130], “These databases are interrelated in an analytical manner and in accordance with different algorithms of permutations and probabilities to facilitate useful output information based on the combination of data in the genotypic and the phenotypic databases, and the selected databases.”).

Regarding claim 14, Dodds in view of Settimi teaches all the limitations of claim 13. Dodds further teaches:
wherein removal of a behavior attribute from the combined set of attributes results in a lower risk of the condition than with the behavioral attribute present in the combined set of attributes (see Dodds, Paragraph [0069], “GDV: Factors that increase the risk of GDV in purebred dogs are male gender, being underweight, eating only one meal per day, eating rapidly, and a fearful temperament. Factors that decrease the risk of GDV include a happy temperament and inclusion of table foods in the diet. The lifetime risk of developing GDV in large and giant breed dogs is 20% and 23%, respectively, whereas the lifetime risk of dying of GDV for these breeds is 6%.”).

Regarding claim 15, Dodds in view of Settimi teaches all the limitations of claim 14. Dodds further teaches:
transmitting a representation of the behavioral attribute and an indication of the lower risk of the condition based on the removal of the behavioral attribute from the combined set of attributes (see Dodds, Paragraph [0130], “These databases are interrelated in an analytical manner and in accordance with different algorithms of permutations and probabilities to facilitate useful output information based on the combination of data in the genotypic and the phenotypic databases, and the selected databases.”).

Regarding claim 16, Dodds in view of Settimi teaches all the limitations of claim 13. Dodds further teaches:
transmitting a representation of the combined set of attributes to indicate that the particular attribute sub-combination is associated with the condition (see Dodds, Paragraph [0130], “These databases are interrelated in an analytical manner and in accordance with different algorithms of permutations and probabilities to facilitate useful output information based on the combination of data in the genotypic and the phenotypic databases, and the selected databases.”).

Regarding claim 17, Dodds in view of Settimi teaches all the limitations of claim 13. Dodds further teaches:
determining an increased risk for the condition based on presence of the particular attribute sub-combination (see Dodds, Paragraph [0069], “GDV: Factors that increase the risk of GDV in purebred dogs are male gender, being underweight, eating only one meal per day, eating rapidly, and a fearful temperament. Factors that decrease the risk of GDV include a happy temperament and inclusion of table foods in the diet. The lifetime risk of developing GDV in large and giant breed dogs is 20% and 23%, respectively, whereas the lifetime risk of dying of GDV for these breeds is 6%.”).

Regarding claim 18, Dodds in view of Settimi teaches all the limitations of claim 17. Dodds further teaches:
transmitting a representation of the increased risk for the condition based on the presence of the particular attribute sub-combination (see Dodds, Paragraph [0130], “These databases are interrelated in an analytical manner and in accordance with different algorithms of permutations and probabilities to facilitate useful output information based on the combination of data in the genotypic and the phenotypic databases, and the selected databases.”).

Response to Arguments
Applicant’s Arguments, filed May 25th, 2021, have been fully considered, but are not persuasive. 

Applicant argues on page 12 of Applicant's Remarks that the cited reference, Dodds, “would conclude that physical attributes are phenotypic information are distinct from genotype information.” The Examiner respectfully disagrees.

Although, paragraph [0005] of Dodds, states that phenotype and genotype are two distinct sets of information, paragraph [0007] of Dodds, states that “Generally, the phenotype is the genetic nature of an organism that is revealed by visible characteristics or measurable performance, in contradistinction to the genotype, which may not be evident without a breeding test or genetic map.” Therefore, the 

Applicant argues on page 12 of Applicant's Remarks that the cited reference, Dodds, does not disclose or suggest “obtaining, from the first database, the genetic attributes and the behavioral attributes for a subgroup of individuals from the population of individuals, wherein the condition attributes indicate that the subgroup of individuals have in common a condition from the health-related conditions.” The Examiner respectfully disagrees.

Dodds discloses in paragraph [0099], “The physical health or phenotype database 200 is subject or group specific. In other words, the data obtained in that database is specific to a particular animal or animal group (breed, family, species, etc.) which has been the subject of a laboratory or research biological examination such that fluid or tissue samples have been subject to analysis in one or more laboratory or research environments.” Therefore, the conditions that are determined from the examination are related to a specific group of animals.   

Applicant argues on page 14 of Applicant's Remarks that the cited reference, Dodds, does not disclose or suggest “obtaining, from the second database, a set of the genetic attributes associated with the condition, wherein a first correlation, calculated between (i) the set of the genetic attributes associated with the condition and (ii) the condition, has a first correlation value.” The Examiner respectfully disagrees.

Dodds discloses in paragraph [0118], “The CDPR 202 can perform an analysis and correlation between the health profile database 200 and the genetic database 201.” Therefore, a correlation is determined amongst the data in the phenotype and genotype databases. 

Applicant argues on page 14 of Applicant's Remarks that the cited reference, Dodds, does not disclose or suggest “learning, based on evaluating attribute sub-combinations of the genetic or behavioral attributes for the subgroup of individuals, a particular attribute sub-combination of 

Applicant’s Arguments, filed May 25th, 2021, have been fully considered, but are moot in light of the new grounds of rejection.

For the above reasons, it is believed that the rejections should be sustained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSAM TURKI SAMARA whose telephone number is (571)272-6803.  The examiner can normally be reached on Monday - Thursday, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUSAM TURKI SAMARA/Examiner, Art Unit 2161









/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161